[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Appeal dismissed.  See Memorandum Opinion and Judgment Entry. [CHRISTLEY] (NADER) (O'NEILL)
APPELLATE PROCEDURE:
  A trial court judgment entry that indicates that a second judgment on the same issue will be forthcoming is not a final appealable order.  See Gorlitsky v. Gorlitsky (Dec. 8, 1989), Lake App. No. 13-136, unreported.
  A trial court judgment entry either granting or overruling a motion in limine is merely an interlocutory order and not a final appealable order even where Civ.R. 54(B) language "there is no just reason for delay" is included in the entry.  See  State v. Grubb (1986), 28 Ohio St. 3d 199,  201-202.